United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-4043
                                     ___________

Cynthia A. O’Connell,                   *
                                        *
            Plaintiff - Appellant,      * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Overson Inc., doing business            *     [UNPUBLISHED]
as Kasson Lumber Co.,                   *
                                        *
            Defendant - Appellee.       *
                                   ___________

                               Submitted: June 18, 1999
                                   Filed: July 2, 1999
                                    ___________

Before MURPHY and MAGILL, Circuit Judges, and REASONER,1 District Judge.
                           ___________

PER CURIAM.

      Cynthia A. O’Connell was an employee of Overson Inc., a small lumber
company with sixteen employees, for nine years. She was terminated for what Overson
said was part of a restructuring for financial reasons, but she believed the discharge was
because of her disability. O’Connell sued under the Americans with Disabilities Act
(ADA) of 1990 § 107(a), 42 U.S.C. § 12117(a), the Civil Rights Act of 1991 § 102,
42 U.S.C. § 1981(a), and the Minnesota Human Rights Act, Minn. Stat. § 363.03. The

      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, sitting by designation.
district court2 granted Overson’s motion for summary judgment, concluding that
O’Connell had not produced sufficient evidence to show discriminatory intent or
pretext. O’Connell appealed from the judgment. After a careful review of the record,
we agree that Overson was entitled to summary judgment and therefore affirm. See 8th
Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
                                        -2-